

EXHIBIT 10.9


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING


TRANSLATION


MANUFACTURING SUBCONTRACT


(MACHINE BELONGING TO PRINCIPAL MANUFACTURER)



BETWEEN THE UNDERSIGNED:


Société ICE ROCKS, a limited company having a capital stock of 40,000 €, having
its head office at Paris, 5 de Tilsitt Street, 75008, Paris, immatriculated with
the Register of Commerce and Companies of Paris under number 434300885


Herein represented by Mr. Thierry LACAN, herein acting in his capacity as
General Director of the Company in virtue of the powers which are conferred upon
him by statute,


HEREINAFTER REFERRED TO AS THE
“PRINCIPAL MANUFACTURER”


PARTY OF THE FIRST PART


AND


Société SOFABO, a limited company having a capital stock of 8,872,500 Fr, having
its office at LA ROCHE SUR YON (85000) 25, de l’Industrie boulevard,
immatriculated at the LA ROCHE SUR YON Register of Commerce and Companies, under
number 302135652


Herein represented by Mrs. Renée Chaillou, in her capacity of President of the
Board of Directors,


HEREINAFTER REFERRED TO AS THE
“SUBCONTRATOR”


PARTY OF THE SECOND PART



AND THE PARTIES REPRESENT AS FOLLOWS:


Société ICE ROCKS owns a complete mechanical unit, together with related
materials for the treatment of “hermetically” protected ice cubes” (hereinafter
referred to as the “CONTRACTUAL PRODUCTS”), which mechanical unit is hereinafter
referred to as the “Machine”. Société ICE ROCKS is the sole and exclusive owner
of the conception and commercialization of the Machine. The technical
specifications and treatment cycle of the Machine allow for the complete
manufacture of secured ice cubes.
 

--------------------------------------------------------------------------------


 
La SOFABO holds the rights to an important quantity of first quality spring
water and further disposes of the technical infrastructure required for the
exploitation of such water springs.


SOFABO seeks complementary activity to its own manufacturing and type of
conditioning which currently relate to GLASS BOTTLES, PET, and POLYCARBONATE
BOTTLES.


The parties have agreed to participate between themselves in the technical
specialization according to which SOFABO shall manufacture the CONTRACTUAL
PRODUCTS, under the direction of ICE ROCKS, for the latter’s sole profit and
benefit.


Such manufacture requires the installation of the Machine, together with the
realization of the specific operations in the premises of SOFABO, compatible
with the technical specifications of the Machine and the products.


It is finally represented by SOFABO that its infrastructure presently in place
already has the potential to permit the future installation of other
manufacturing assembly lines from new machines of the same type.


AND THE PARTIES HAVE AGREED UPON THE PRESENT ACCORD:


The execution of which entails two (2) contractual periods, the first being a
phase for the realization of specific operations, (other than the definition
concerning mutual covenants for the usage of the Machine) and the second being a
phase for the fabrication and the delivery of the CONTRACTUAL PRODUCTS to ICE
ROCKS:


1. INSTALLATION AND USAGE OF THE MACHINE BY SOFABO:


ARTICLE 1.0 - CONTRACTUAL REALIZATION


By the present contract, SOFABO, SUBCONTRACTOR binds and obliges itself,
according to the conditions hereinafter set forth, to realize under the
instructions and control of ICE ROCKS, the installation of the machine within
its technical infrastructures located at La Roche sur Yon, in order to attain
optimal conditions for productivity of the CONTRACTUAL PRODUCTS, which Machine
ICE ROCKS hereby binds and obliges itself to provide to SOFABO.


ICE ROCKS shall assume the costs of delivery of the Machine, together with the
cost for installation within the infrastructures of SOFABO, and provide free
technical assistance to the latter’s personnel for the operation thereof.


Conversely, other than the installation services as set forth in the immediately
preceding paragraph, LA SOFABO shall insure at its own expense, the assembly of
the Machine, start-up of the Machine, hook-ups to the spring, electricity and
various other fluides which are required for the proper functioning of the
Machine, the whole according to Industry Standards, such work to be performed by
qualified labour.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 1.1 - REALIZATION - CONTRACTURAL DELAY FOR THE REALIZATION


1.1.0 - During the realization process, SOFABO hereby binds and obliges itself
to scrupulously inform ICE ROCKS of any anomaly which it may observe; in the
event of an anomaly, the parties hereby agree to amend the stipulations of the
present contract and any annexes thereto, including notably but not limited to,
the financial disposition hereof in order to address such anomaly, the whole
according to then negotiated terms.


The Machine shall be delivered at the latest within ten (10) days from the
signature of the present contract.


Once the realization of the installation of the Machine is completed, which
completion date is fixed at thirty (30) days from the date of delivery of the
Machine, LA SOFABO shall inform ICE ROCKS that technical controls may be
commenced.


The PRINCIPAL MANUFACTURER shall assume the training of the personnel required
for the operation of the Machine, for a maximum training period of two (2) days
from the date of the completion of the installation.


Manufacturing should therefore commence at the latest on March 1, 2001.


It is however specified that in the event that the Machine does not function
following the completion of the installation, whether by reason of parts failure
or by reason of lack consumable materials (such as packaging, plastic, films,
etroded plastic and labels, etc,) (hereinafter the Event), the parties:



·
shall each take such necessary measures in order to remedy such Event, the whole
in the best possible delays;




·
hereby agree that in the event that the Machine is not operational at the latest
by March 1, 2001, the date of commencement of manufacturing hereinabove
specified shall automatically be postponed, thirty (30) days following the date
when the Machine is in working condition as may have been jointly observed by
the parties, save and except mutual alternate agreement as to delay between the
parties. All other dates specified in the present contract shall not be
postponed, save and except in the case of an Event, contradiction in the
contract, or by agreement of the parties;




·
agree that no penalty or indemnity (without prejudice to the amounts which may
be payable by ICE ROCKS pursuant to Annex 7) may be claimed against ICE ROCKS by
reason of the Event, so long as ICE ROCKS has acted diligently in order to
remedy the Event.

 
3

--------------------------------------------------------------------------------


 
ARTICLE 1.2 - PRICE FOR THE RESPECTIVE WORK FOR THE INSTALLATION AND START-UP OF
THE MACHINE 


By express agreement, the parties declare, as concerns themselves, and subject
to the proper installation of the Machine, that they shall each definitively
assume and acquit the costs of their respective work and materials, to complete
exoneration of the other party.


Article 1.3 - COMPLEMENTARY OBLIGATIONS OF THE PARTIES


1.3.0 - Confidentiality


SOFABA hereby binds and obliges itself to maintain as confidential the know how,
the methods, the testing procedures and any other characteristics or
specifications transmitted or otherwise provided to it by ICE ROCKS. Such
obligations shall survive the termination of the present contract for a period
of ten (10) years.


1.3.1 - Exclusivity


SOFABO binds and obliges itself to use the Machine as well as any machine of a
similar type or any other machine used for a similar product or in connection
therewith, exclusively for the execution of the present contract. No term or
disposition of the present contract shall be interpreted, in whatsoever manner,
as giving a license to SOFABO on or in connection with the know-how or
Intellectual Property provided by Société ICE ROCKS.


SOFABO binds and obliges itself to use the Machine only for the production of
the CONTRACTUAL PRODUCT and for no other, the whole under the supervision and
control of ICE ROCKS, the whole in conformity with section 2 hereof.


1.3.2 - Technical up-grades and improvements


The parties hereby agree and covenant that they shall keep each other informed
as to any up-grades and/or improvement to the Machine.


For the purpose of the present agreement, improvements include all patentable
improvements based on the patent(s) attached hereto, concerning the totality or
part of the Machine, which improvement could not be exploited or used
independently or without infringing such existing patents.


Communication of improvement and/or eventual up-grades shall be made to the
other party free of charge.


The parties hereby expressly agree that in the event that SUBCONTRACTOR shall
invent or produce a patentable improvement, ICE ROCKS shall be entitled to
proceed, in preference to the former, to the filing of the application for an
improvement patent for and in its own name and at its expense, subject however
to ICE ROCKS performing a corresponding up-grade to the Machine, the whole at
its sole cost, within a reasonable delay and without disrupting SOFABO’s
manufacturing process in any significant manner.
 
4

--------------------------------------------------------------------------------


 
If ICE ROCKS is not interested in the filing of an application for an
improvement patent, SOFABO shall be entitled to do so in its own name, at its
own expense, and such improvement patent shall benefit ICE ROCKS, free of
charge, however on a license basis. The improvement patent shall belong to
SOFABO.


1.3.3 - Depositary liability and insurance


SOFABO binds and obliges itself vis-à-vis ICE ROCKS, on a gratuitous basis, as a
depositary of the Machine and consequently, as depositary, SOFABO, as
depositary, has the obligation to care for and return the Machine to the
Principal Manufacturer.


SOFABO shall secure adequate insurance with a reputable insurer covering the
Machine and its usage, and in particular covering replacement costs and civil
responsibility covering such events as fire, flooding or nature catastrophe,
etc., the whole at its own cost, and shall provide the Principal Manufacturer
with copy of such insurance contract together with any exemptions therein
contained.


ARTICLE 1.4 - RESPECTIVE COVENANTS CONCERNING THE USAGE OF THE MACHINE
 
1.4.0 - Conformities - anomalies


The principal manufacturer hereby declares that to the best of his knowledge the
Machine complies with applicable norms in France as concerns matters of
environment, labour safety standards, alimentary safety and hygiene standards.
The certificate of conformity for the Machine as issued by the company
MegaPlactics, having its head office at Bagnolet (93), dated July 31, 1998, is
attached hereto as Annex 1.


The SUBCONTRACTOR, by these presents, binds and obliges itself to ensure
constant and ongoing compliance of the installation of the Machine, the Machine
itself and all hook-ups, as well as the quality of the spring water, and
generally all fluids and utilities which it must furnish for the proper
functioning of the Machine, the whole in accordance with applicable norms,
notably in matters of labour safety, environment, and alimentary safety and
hygiene.


It is specified that the “ozoner” shall be the used for the fabrication of
products destined for the export market (requiring disting packaging) and this
uniquely upon the instructions of the PRINCIPAL MANUFACTURER.


SOFABO shall ensure the proper functioning and maintenance of the installation
(of the Machine) and its hook-ups, by using sufficient and qualified personnel
required for the production of CONTRACTUAL PRODUCTS.
 
5

--------------------------------------------------------------------------------


 
SOFABO shall be obligated to temporarily suspend production of CONTRACTUAL
PRODUCTS in the event that there is a serious anomaly or default in compliance
with the above-mentioned statutory norms.


SOFABO binds and obliges itself to inform ICE ROCKS of all anomalies which may
have occurred in the function of the Machine and SOFABO shall proceed to remedy
or otherwise repair such anomaly in the best of delays, the whole in order to
avoid disruption to production schedules, as determined hereunder. Any amendment
to production planning (infra) shall thereafter be reduced in writing to a rider
to be attached hereto.


1.4.1 - Maintenance - Repair of the Machine - Cost of compliance


SOFABO shall ensure, at its own expense, the ongoing maintenance of the Machine,
supply of utilities (electricity compressed air, etc.) as well as all
lubricants, detergents, (certified for use with beverages) and parts necessary
in the context of normal usage of the Machine.


However the replacement of the Machine parts within the first three (3) months
of production and thereafter of principal parts having an initial unit price
greater than 2,500 Fr (230 €) shall be invoiced, at cost price, excluding
labour, to ICE ROCKS.


The same shall apply in cases of replacement of parts which is necessitated by
compliance issues for the Machine.


ICE ROCKS and/or its mandated experts, shall have access to the premises of the
SUBCONTRACTOR, in order to allow ICE ROCKS to perform a control on the state of
the Machine and its functioning, such right of inspection to be exercised in a
manner which shall not result in any significant disturbance or disruption in
SOFABO’s manufacturing nor to other subcontracting services provided to third
parties, unless in conformity with the specific stipulations as set forth in
article 2.2 hereinafter.


2 - PRODUCTION OF CONTRACTUAL PRODUCTS


ARTICLE 2.0 - OBJECT OF THE CONTRACT


2.0.0 - The SUBCONTRACTOR binds and obliges itself to manufacture, exclusively
for the benefit and profit of the PRINCIPAL MANUFACTURER, and deliver the
CONTRACTUAL PRODUCTS pursuant to the production protocols and specifications (as
set forth in Annex 2), the whole in accordance with the terms and conditions of
the present contract.


The PRINCIPAL MANUFACTURER hereby binds and obliges itself, reciprocally, not to
enter into any agreement for the same type of treatment and manufacture with a
third party throughout the Term of the present contract.


ICE ROCKS hereby grants to SOFABO the exclusivity for the territory of France
for the treatment and production of the CONTRACTUAL PRODUCTS (hermetically
sealed and packaged spring water ice cubes).
 
6

--------------------------------------------------------------------------------


 
2.0.1 - The PRINCIPAL MANUFACTURER hereby warrants in favour of the
SUBCONTRACTOR that the packaging and other consumable materials used in
connection with the manufacture of the CONTRACTUAL PRODUCTS are, to the best of
its knowledge, in compliance with alimentary safety and hygienic norms in effect
in France (the whole subject to the quality of water and to the materials as may
be furnished by SOFABO), and further binds and obliges itself to take all
measures necessary in case of amendment of such norms to adapt the packaging and
consumable materials in order to comply with such new norms. Additionally, the
PRINCIPAL MANUFACTURER hereby warrants that all required labelling as printed on
packaging shall at all times conform to norms then in effect.


2.0.2 - SOFABO shall ensure that all handling related to the production of
CONTRACTUAL PRODUCTS, commencing with the off- loading of consumable materials,
supply of the Machine, loading of finished products and warehousing of final
products and such consumable materials shall be handles by qualified personnel
and in accordance with industry standards.


The warehousing of consumable materials, semi-finished products and/or finished
products, shall be carried out in the warehouse premises of the SUBCONTRACTOR,
such warehouse products to be insured against all risks and in particular
against theft and fire.


2.0.3 - SUBCONTRACTOR hereby binds and obliges itself to supply and proceed to
the treatment of a first quality spring water in sufficient quantities for the
supply of the Machine and according to the production schedules as determined in
conformity herewith, the whole in accordance with E.C. norms and the totality of
by-laws in effect concerning the sale of water destined for human consumption.


It is expressly declared by the PRINCIPAL MANUFACTURER that it is an essential
condition to the present agreement that the finished product have a total
absence of visible deposits (notably after thawing), opacity and turbidity,
irrespective of the cause or origin. The PRINCIPAL MANUFACTURER would not have
otherwise entered into and concluded the present contract without
representations from the SUBCONTRACTOR that their water was in fact of first
quality and that the aforementioned requirement could be met.


ARTICLE 2.1 - ORDERS AND INDUSTRIAL PLANNING - INVENTORY OF CONSUMABLE MATERIALS


2.1.0 - By mutual agreement, the parties shall establish a provisional
production plan for the production of CONTRACTUAL PRODUCTS which shall be spread
out over a period of two (2) months. Throughout the term of the present
contract, such planning shall be updated on a weekly basis. The first planning
which is established on a period of two (2) months is attached hereto as Annex
3.


2.1.1 - In the context of delivery and considering time required for a
manufacturing, ICE ROCKS shall place an order with SOFABO covering at least ten
(10) percent of the provisional production plan, specifying delivery dates,
place of delivery, together with applicable prices.
 
7

--------------------------------------------------------------------------------


 
2.1.2 - Throughout the term of the present contract, the SUBCONTRACTOR shall
ensure that it has at least three (3) days of finished product inventory on hand
which shall be placed at the disposable of the PRINCIPAL MANUFACTURER.


2.1.3 - The PRINCIPAL MANUFACTURER shall ensure and keep at the disposal of the
SUBCONTRACTOR a sufficient inventory of consumable materials necessary for the
treatment and production of the CONTRACTUAL PRODUCTS (films, plastic containers,
cartons, pallets, decal stickers and labelling, ink, etc.), the whole in order
to allow the SUBSCONTRATOR to fulfill thirty (30) days of manufacturing based on
the provisional production plan hereinabove.


The SUBCONTRACTOR shall have the obligation of a depositary as concerns all
merchandise, materials, semi-finished and finished products which belong to the
PRINCIPAL MANUFACTURER, and shall keep such stocks insured against all risks
throughout the term of the present contract as if such stocks were its own, and
shall further provide the PRINCIPAL MANUFACTURER with proof of such insurance
upon demand.


The cost of printing of films, cartons, and/or any other packaging shall be at
the PRINCIPAL MANUFACTURER’s sole expense. All such printing shall be conform to
their commercial destination as well as to any legislation then in effect as
concerns information or specifications and repression of fraud.


2.1.4 - During the term of the present contract, the SUBCONTRACTOR shall take a
physical inventory of consumable materials and finished products, on a monthly
basis, and provide the PRINCIPAL MANUFACTURER with a report on same.


2.1.5 - All orders for the replenishment of consumable materials, i.e. dry
materials, packaging, films, plastic containers), shall be placed by the
SUBCONTRACTOR directly to the PRINCIPAL MANUFACTURER, save and except for an
agreement between the parties to the contrary.


2.1.6 - All client orders shall be received by the PRINCIPAL MANUFACTURER
exclusively, save and except for a particular agreement to the contrary.


The SUBCONTRACTOR shall honor such client orders by following and fulfilling the
delivery due dates as stated on purchase orders given by the PRINCIPAL
MANUFACTURER, save and except in cases of express instruction to the contrary.


In the event of material or objective impossibility of fulfilling and respecting
the delivery dates as posited on the purchase orders, the PRINCIPAL MANUFACTURER
shall be solely responsible and charged with determining delivery priorities.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 2.2 - QUALITY CONTROL, RECEPTION OF CONTRACTUAL PRODUCTS


2.2.0 - ICE ROCKS may, upon sufficient advance notice to SOFABO, proceed to the
inspection of the means of manufacturing of the CONTRACTUAL PRODUCTS and
facilities and infrastructures of SOFABO; such inspections shall not disrupt the
functioning of SOFABO beyond what is provided for in the inspection protocol,
which has been mutually agreed upon and attached hereto as Annex 4.


2.2.1 - As soon as the CONTRACTUAL PRODUCTS are ready for shipping, SOFABO shall
address a notice to ICE ROCK which latter shall provide the possibility of
reception. In the absence of ICE ROCKS, SOFABO shall establish the shipping of
“process-verbal”.


ARTICLE 2.3 - PRICE


2.3.0 - The base price has been fixed as a function of the existing economic
conditions as at the month of March 2001, quantities ordered, and productivity,
the whole of which are detailed in Annex 5.


The parties agree to increase or decrease the base price by way of an adjustment
within six (6) months of the signature hereof, following an analysis of
production volume, manufacturing costs, personnel costs, automation and
packaging, etc.


The price is however fixed for all orders issued until August 31, 2001.
[Unreadable handwriting - “Annex 7”, initialled]


2.3.1 - Following the date of August 31, 2001, the prices shall be revised, once
annually, every first of January, according to the formulaic parameters defined
in Annex 5.


2.3.2  - The prices mentioned as at March 1, 2001 take into consideration faulty
or unfit CONTRACTUAL PRODUCTS for sale at a rate of 10% throughout the trial
phases and 5% after such trial phase. Any defective or unfit products above and
beyond such rate shall be replaced at the sole expense of SOFABO.


SOFABO shall invoice ICE ROCKS on a monthly basis at the agreed upon price plus
V.A.T. of the rate then in effect. All invoices shall be payable thirty (30)
days from reception thereof.


ARTICLE 2.4 - CONTRACTUAL GUARANTEE IN CASE OF DEFECTIVE CONTRACTUAL PRODUCTS


2.4.0 - SOFABO hereby warrants in favour of ICE ROCKS that it shall replace the
CONTRACTUAL PRODUCTS which have been identified as defective, the whole within a
delay of eight (8) business days from the date of return of such products to La
Roche sur Yon and the results of analysis by the internal laboratories.
 
9

--------------------------------------------------------------------------------


 
2.4.1 - The above-mentioned warranty covers defects in manufacturing and
materials save and except in cases where such materials were delivered by ICE
ROCKS directly to SOFABO. The warranty further exclude any defects in series.


2.4.2 - In the case of identical defects in the series, the party shall adopt
all necessary measures in order to rectify the situation. In the event that the
situation is entirely imputable against SOFABO, the latter shall replace the
CONTRACTUAL PRODUCTS at its own expense.


2.4.3 - The present guarantee does not cover defects resulting from normal wear
and tear, defaults in installation or resulting from modification(s) to the
CONTRACTUAL PRODUCTS which were not previously or formerly approved or accepted
by the SUBCONTRACTOR.


2.4.4 - Except for mentions to the contrary in the present contract or any
subsequent amendments thereto, the above dispositions constitute the only
liabilities of SOFABO vis-à-vis ICE ROCKS in connection with defective
CONTRACTUAL PRODUCTS. ICE ROCKS shall assume the entire responsibility for any
damages originating from the usage of the products, to save and except for
damages which result or originate due to the fault of SUBCONTRACTOR or the
quality of the water or other materials furnished by the SUBCONTRACTOR,
especially as it pertains to the distribution of water destined for human
consumption.


Additionally, in the event that either of the parties discovers or learns,
whether directly or indirectly, that the use of any of the components of the
finished product can cause or provoke material and corporal damages, such party
shall advise the other party immediately and provide the latter with any
information in connection therewith.


ARTICLE 2.5 - TRADE MARKS - MENTIONS


ICE ROCKS shall have the right to market the finished product using the mentions
“spring water” “water drawn from the spring at …” or Water drawn from the “Vendé
Region of France, through a granite massif”.


ARTICLE 2.6 - Responsibility pertaining to intellectual property rights


ICE ROCKS hereby binds and obliges itself to defend any procedures which may be
instituted in whatsoever country, in connection with the trade mentions as
stated in article 2.5 hereof. SOFABO hereby warrants that to the best of its
knowledge there exists no restriction, interdiction or contradiction to the uses
or the denominations or mentions hereinabove stated in Article 2.5, relative to
the qualifiers or provenance of the spring water supplied by SOFABO.


ICE ROCKS shall be solely responsible for any eventual risks linked to the
erosion of the “Eau de Source” mentions as furnished by SOFABO as may result
from the treatment required for the production of the CONTRACTUAL PRODUCTS. In
the event that the treatment for the production of the hermetically sealed
spring water ice cubes results in the mention of “spring water” no longer being
permitted, such interdiction shall be ICE ROCKS’ sole responsibility.
 
10

--------------------------------------------------------------------------------


 
SOFABO shall nevertheless assist and advise ICE ROCKS on such matters, subject
however to its means, know how and general knowledge.


ARTICLE 2.7 - NON COMPETE


Throughout the term of the present contract and for a period of five (5) years
following its expiration, the SUBCONTRACTOR hereby binds and obliges itself not
to produce, attribute or otherwise sell, directly or indirectly, any product or
concept identical to the CONTRACTUAL PRODUCTS.


ARTICLE 2.8 - OBLIGATIONS OF CONFIDENTIALITY


2.8.0 - In addition to the confidentiality as concerns the installation of the
Machine, each party hereby binds and obliges itself to take such necessary
measures, notably but not without limitation, vis-à-vis its personnel in order
to maintain the confidentiality of any information, of whatsoever nature, which
is communicated to it as confidential by the other party throughout the Term of
the present contract.


2.8.1 - Such obligation of confidentiality shall survive the expiration of the
Term of the present contract for a period of five (5) years, irrespective of the
cause of such expiration.


ARTICLE 2.9 - INTEGRAL AGREEMENT


2.9.0 - The present contract constitutes the entirety of the agreement between
the parties. The terms and conditions hereof cancel and replace all other
dispositions or terms which may be contained in any document relative to the
purpose of the present contract.


2.9.1 - The present contract may only be modified by way of rider or addendum
signed by the two (2) parties.


ARTICLE 2.10 - EFFECT AND TERM


2.10.0 - The present contract shall take effect upon the date on which both
parties have signed.


2.10.1 - The present contract shall be an initial term of eighteen (18) months.
Thereafter it shall be tacitly renewed for successive periods of one (1) year
each unless any one party shall have informed the other that it wishes to
terminate the contract at least six (6) months prior to its anniversary.
 
11

--------------------------------------------------------------------------------


 
2.10.2 - Save for any statutory provisions deemed of “public order” which may
then be in effect, or the application of any stipulation of the present
contract, no indemnity shall be due or payable by either party to the other as a
result of such termination.


2,10.3 - Within thirty (30) days of the expiration or other termination of the
present contract, the parties shall work together to take such necessary
measures in order to effect the return of the Machine to the PRINCIPAL
MANUFACTURER, in good state of repair, together with all documentation relating
to the said Machine or the CONTRACTUAL PRODUCTS. The cost of dismantling and
loading the Machine shall be paid by the SUBCONTRACTOR and all transportation
costs shall be acquitted by the PRINCIPAL MANUFACTURER.


ARTICLE 2.11 - ACCELERATED TERMINATION OF THE CONTRACT - CORRESPONDING
TERMINATION DISPOSITION


2.11.0 - The present article is applicable to accelerated termination at the
request of one of the parties - hereinafter the Terminating Party - by reason of
failure of the other party to fulfill the obligations resulting from the present
contract. The present article shall not be interpreted as limitation on the
actions which may avail at law available to one or the other party.


2.11.1 - The present contract may be terminated by the Terminating Party, in
accordance with Article 2.9, following the expedition of a letter of demand to
which the opposing party has failed to respond within a period of one (1) month.
Said letter of demand must set forth in reasonable detail the alleged failure or
default.


Additionally, in the case where for any reason, the spring water supplied by
SOFABO is found to be improper for its usage as regards its composition (Annex
2), its turbidity or opacity, or if the spring was unable to meet the
provisional planning schedule or if the authorization required for the marketing
of the products was withdrawn thereby disrupting normal manufacturing for a
period greater than fifteen (15) consecutive days, ICE ROCKS shall have the
right to resiliate the present contract, purely and simply, by 48 hours notice
to this effect and this notwithstanding all damages, prejudice and interest
which may be sustained.


2.11.2 - In the event that the resiliating party is ICE ROCKS and in addition to
the damages which it would otherwise be entitled to, ICE ROCKS shall be entitled
to recover all inventories of consumable materials as well as the Machine, in a
functional state, together with any improvements thereon (even if such
improvements were implemented by SOFABO) and this at the sole expense of SOFABO
(dismantling, loading, transportation). SOFABO shall provide ICE ROCKS with the
totality of all specifications, technical drawings, documents of any nature
whatsoever relating to the Machine or its installation, any improvements or
upgrades thereon, hook-up, or relating to the CONTRACTUAL PRODUCTS.


2.11.3 - In the event that the resiliating party is SOFABO, then in addition to
damages which it would otherwise be entitled to claim in virtue of the present
contract, it shall have the right to require from ICE ROCKS, and at the latter’s
sole expense, the dismantling and repossession of the Machine and any
inventories of consumable materials as well as the purchase of all finished
CONTRACTUAL PRODUCTS on hand at the price in effect as at the date of
accelerated termination.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 2.12 - ASSIGNMENT


2.12.0- The present contract was entered into and negotiated intuitu personae.
Accordingly, the present contract shall not be assigned to any third party
without the express written consent of the other.


2.12.1- The present contract shall not be considered as an asset of the company
in the context of a class action suit which may be instituted against either
party.


ARTICLE 2.13 - APPLICABLE LEGISLATION - DISPUTE RESOLUTION - JURISDICTION


The present contract shall be subject to French law.


The present contract is founded on good faith and the will of the parties who
oblige themselves to seek negotiated solutions in the case of disputed on the
application or interpretation of the present contract.


Any conflict relating to the interpretation or the execution of the present
contract shall, in the event that the parties are unable to reach a negotiated
and amiable solution, be submitted to the exclusive jurisdiction of the Courts
of Paris.


Article 2.14 Drafting


The parties hereby declare expressly having negotiated the terms hereof between
themselves and the contract was drafted at the request of the parties; the
parties have proceeded to the declarations and enunciations as contained herein
and, as the case may be, any manuscribed additions inserted in the present text
were made in their presence, at their request, and in accordance with their
mutual consent. Furthermore each party shall acquit their own expenses for their
respective legal counsels.


ARTICLE 2.15 - NOTICES AND ELECTION OF DOMICILE


2.15.0 - Any notice required under the present contract shall be considered
validly made and delivered if it is effected in writing at the head office
mentioned in the designation of the parties, hereinabove.


2.15.1 - For the purpose of the present contract, the expression “in writing”
means any documents signed by a party and remitted to the other by any practical
means, including but not limited to telex, telegram, facsimile transmission and
which permits for the identification of the sender; this definition does not
extend to other means of mechanical or electronic transmission, save and except
if such transmission is recognized by the rules of evidence as may be applicable
at such date by way of statutory provisions then in effect.


13

--------------------------------------------------------------------------------




ANNEXES :



·  
ANNEX I :Certificate of conformity.

 

·  
ANNEX II:Protocol for the treatment and technical specification.

 

·  
ANNEX III:Provisional production planning, delivery dates, and inventory of
consumable materials.

 

·  
ANNEX IV : Inspection protocol of SOFABO’s premises and control of stocked
product.

 

·  
ANNEX V :Modalities for the revision of the conditions of the subcontract.

 

·  
ANNEX VI : Description of ICE ROCKS’ material.

 

·  
ANNEX VII :Price and invoicing.

 

 
ENTERED INTO AND CONCLUDED IN PARIS
On this 26th day of February 2001
PRINCIPAL MANUFACTURER   SUBCONTRACTOR      
LA SOCIÉTÉ ICE ROCKS
Herein represented by
Mr. Thierry LACAN
 
LA SOFABO
Herein represented by
Mrs. Renée CHAILLOU
      (SGD) Thierry Lacan   (SGD) Renée Chaillou



14

--------------------------------------------------------------------------------

